                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                     )
                                              )
       v.                                     )         Criminal No. 15-161
                                              )
JEFFREY JOHN VALENTA,                         )
                                              )
                       Defendant.             )
                                              )


                                            OPINION

       Pending before the court is a pro se motion by Petitioner Jeffrey John Valenta

(“Valenta”) for leave to appeal in forma pauperis (“IFP”) (ECF No. 164). For the reasons that

follow, the Court will grant Petitioner’s motion.

       On March 4, 2020, the court issued a memorandum opinion and order that denied

Valenta’s § 2255 motion and denied a certificate of appealability because he did not make a

substantial showing of the denial of a constitutional right. On March 13, 2020, Valenta filed a

notice of appeal as well as the instant IFP motion.

       The Federal Rules of Appellate Procedure set forth the manner in which a litigant is

permitted to seek leave to appeal in forma pauperis. Specifically, Rule 24(a)(1) of the Federal

Rules of Appellate Procedure provides, in relevant part:

       [A] party to a district-court action who desires to appeal in forma pauperis must
       file a motion in the district court. The party must attach an affidavit that:

               (A) shows in the detail prescribed by Form 4 of the Appendix of Forms
       the party's inability to pay or to give security for fees and costs;

               (B) claims an entitlement to redress; and

               (C) states the issues that the party intends to present on appeal.

Fed. R. App. P. 24(a)(1).

                                                    1
       In his IFP motion, Valenta included a statement indicating that as of March 12, 2020, he

had $120.94 in his prison account (ECF No. 164). He makes $2.00 per month from his prison

job and has no other sources of income. The court thus finds that Valenta adequately set forth

his inability to pay fees and costs associated with this appeal. Valenta clearly set forth the issues

that he intends to pursue in his appeal of the denial of his § 2255 motion (ECF No. 163).

       Accordingly, because Valenta made an adequate showing of financial need, the court will

grant his IFP motion. See Mauro v. New Jersey Supreme Court, Case No. 56,900, 238 F. App’x

791, 793 (3d Cir. 2007) (“The decision whether to grant on appeal in forma pauperis depends

solely on whether the applicant is economically eligible; we do not consider whether the action

or appeal is frivolous.”)

       An appropriate Order follows.

Dated: March 30, 2020.

                                              /s/ Joy Flowers Conti
                                              Joy Flowers Conti
                                              Senior United States District Judge




                                                 2
